Citation Nr: 1117579	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Dennis L. Peterson


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from December 2005 and May 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the above RO in June 2010; a transcript is of record.

In an July 2010 decision, the Board denied entitlement to an evaluation in excess of 50 percent for PTSD and for entitlement to TDIU.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion (JMR) to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a February 2011 Order, the Court granted the JMR, vacated the Board's July 2010 decision, and remanded the appeal to the Board.


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by difficulty concentrating, panic attacks two to three times a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, disturbed sleep, and suicidal ideation.

2.  The Veteran's service-connected disabilities do not prevent him from securing and following some type of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 9411 (2010). 

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Board thoroughly discussed VA's compliance with the VCAA requirements in our previous decision in this appeal, in July 2110.  That decision, however, was vacated by the Court's February 2011 order, so we will again address the VCAA herein.  In this regard, the Board notes that the appellant is, and has been, represented by counsel, who is no doubt fully aware of all VCAA requirements.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In September 2005, November 2007 and January 2008  VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2005 and May 2008 rating decisions, April 2007 and May 2010 SOCs, and October 2008 and January 2010 SSOCs explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in March 2006, November 2007, and January 2008 letters which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for PTSD were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

The Veteran contends that he is entitled to an evaluation in excess of 50 percent for his PTSD, and that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).

For a TDIU rating, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Diagnostic Code (DC) 9411 provides, in pertinent part, for the following evaluations:

50 percent for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships;

70 percent for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

100 percent for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Reviewing the evidence of record, August 2004 VA treatment notes indicate that the Veteran had nightmares and flashbacks.  Medication helped with mood, sleep, and anxiety, and he reported that he had kept busy working on his house and truck.  His mood was described as euthymic and his affect was relaxed.  The Veteran spoke rationally about relevant issues, and he had no formal thought disorder or suicidal or homicidal ideation.  In addition, his cognition was intact.  He was assigned a GAF score of 60.

At February 2005 VA treatment the Veteran said that he had been experiencing increases in nightmares and night sweats because of recent rainy weather that reminded him of Vietnam.  Doxepin helped with his mood and sleep.  It was noted that the Veteran was in no apparent distress, his mood was good, there were no symptoms of thought disorder, and no suicidal or homicidal ideation.  He was assigned a GAF score of 55 to 50. 

The Veteran had a VA examination for PTSD in October 2005 at which he reported that he had difficulty sleeping through the night, nightly nightmares, daily intrusive thoughts followed by an increased level of anger or irritability, daily flashbacks, a short temper causing verbal aggressiveness, hypervigilance, an exaggerated startle response, and a variable appetite.  He reported getting along well with his eight siblings, and said was in the process of getting divorced after being separated from his wife for 12 to 13 years.  Since his separation, he had had girlfriends, but none of the relationships had worked out, and he did not have contact with his children.  He had not worked since 2001 due to his physical health problems.  The examiner noted that the Veteran's mental health symptomatology did not appear to impair his ability to work.  The Veteran lived on his own and was able to handle activities of daily living.  He indicated that he had a lot of friends whom he visited "to keep from getting bored and depressed."

On the mental status examination the Veteran's memory was intact, he was oriented to all spheres, his speech was normal, continuity of thought contained some rambling but he was goal directed, and there was no suicidal or homicidal ideation or delusions or ideas of reference.  He reported hearing voices, which the examiner felt were related to flashbacks.  The Veteran's mood was anxious, his judgment good, and his insight fair.  The examiner diagnosed him with PTSD and he assigned a GAF score of 50, with the highest GAF score in the prior year being 60.

At November 2005 VA treatment the Veteran continued to complain of nightmares and difficulty sleeping, including becoming agitated and striking out while sleeping. He said he did not feel he could work because he had to be in the bathroom extensively due to diarrhea.  At March 2006 VA treatment the Veteran was assigned a GAF score of 63, and he indicated that he had trouble concentrating and focusing on things.  He reported at June 2006 treatment that he avoided watching war movies.  On a mental status examination he was fully oriented, had an euthymic mood, a reactive and appropriate affect, and logical and goal directed thought process.  He was assigned a GAF score of 63.  At September 2006 treatment the symptoms of PTSD were listed as survivor's guilt, nightmares, night sweats, avoidance of people and crowds, easily startling, and hypervigilance.  His sleeping pattern was erratic and restless.

The Veteran underwent group treatment for PTSD from 2007 to 2008.  At individual VA treatment in 2007 he expressed anxiety about a medical biopsy and about crime in his neighborhood.  He had intrusive thoughts about Vietnam, nightmares, insomnia, social isolation, and worry about a recurrence of previous colon cancer.  It was noted that the Veteran had a constricted, somewhat dysphoric affect, anxiety, no obvious response to internal stimuli, no stated hallucinations or delusions, fleeting suicidal ideas without intent, no ideas of violence to others, fair insight, and no gross deficits in judgment.

In December 2007 he underwent another VA examination with the same examiner as in October 2005, who noted that there had been any periods of remission in the Veteran's PTSD.  The Veteran reported continuing problems with nightmares every night accompanied by cold sweats.  He got four to six hours of sleep per night and had daily intrusive thoughts and flashbacks.  The Veteran said that he was doing okay with his medication regimen, and that before starting it he got too aggressive.  The examiner felt that the Veteran continued to meet the criteria for avoidance, and he continued to report hypervigilant behavior.  He continued to have fleeting suicidal ideation, particularly when the pain in his legs was worse.  The Veteran was living with a roommate, continued to have no contact with his children, and he continued to not work.  He managed his activities of daily living, took care of his dog, and was visited regularly by friends.  The examiner noted that inappropriate behavior was not a problem for the Veteran.  

On the mental status examination the Veteran's memory was good, he was oriented in all spheres, his speech was normal, and his thought process was spontaneous and abundant.  His continuity of thought contained some rambling, and he could be goal directed and relevant when refocused by the examiner.  The examiner noted that the thought process contained preoccupation with his experiences in Vietnam and his current leg pain.  There was no suicidal or homicidal ideation or delusions.  Abstract ability and concentration were intact, and mood was anxious.  The examiner felt that the Veteran was alert, responsive, and cooperative, and his judgment was good and his insight fair.  The Veteran rated his current pain as an eight out of ten.  The examiner diagnosed PTSD, chronic, and assigned a GAF score of 50, with the highest for the prior year being 63.

The Veteran was assigned a GAF score of 55 at March 2008 treatment.  He was alert, fully oriented, was well groomed, had normal speech, his thought process was without psychotic symptoms, there were no perceptual disturbances, he was goal directed, and he denied suicidal ideation.

At an April 2009 VA examination, he reported that his nightmares were "getting real bad," he was swinging in bed, and would get soaking wet from night sweats.  His leg had also gotten worse and he could hardly walk or get out of bed without pain medication.  He indicated that he often cried and felt depressed most of the time regarding those he lost in Vietnam.  He had occasional suicidal ideation due to the nightmares, but he denied plans or intentions.  The Veteran said that any change in routine or being approached in public could trigger his exaggerated startle response, as could his neighborhood, which he felt was unsafe.  He reported that his symptoms and medical conditions began to interfere with his ability to work in 2001.  The examiner noted that there had not been any periods of remission in PTSD since the last VA examination.  The Veteran continued to report an improvement in ability to control anger and irritability, due to his medication.  

The examiner felt that the Veteran met the avoidance criteria of prior trauma, generalized hypervigilant behaviors, occasional exaggerated startle response, and hopelessness, which was coupled with suicidal ideation without intent.  He also reported pain in his leg that had gotten worse since his last rating.  The Veteran said that since his last examination he had had several girlfriends but that each partner appeared to have a substance abuse problem, causing them to separate soon after.  He was able to handle activities of daily living.  The Veteran continued to have no contact with his children, and he had several close friends whom he saw occasionally.  He indicated that he had some problems at work due to his temper, said he preferred to work alone, had not worked since 2001.  The Veteran said that he did not return to work after prostate cancer surgery, and that he also had difficulty working because of leg pain and the use of a cane.

It was noted that the Veteran was alert and fully oriented.  He was dressed appropriately and his grooming was good.  His overall mood was dysphoric, and his affect was appropriate to content.  He made good eye contact, and his rate, tone, and volume of speech were within normal limits.  No psychomotor agitation or retardation were observed, and memory and concentration appeared to be intact.  His thought process was slightly loose in association and verbose, and he reported current suicidal ideation, but denied any intentions.  There was no evidence of a psychotic disorder, judgment and insight were fair, and impulse control was appropriate.  His intelligence was estimated to be in the average range.  

The Veteran was diagnosed with PTSD, chronic, and he was assigned a GAF score of 50, with the highest for the past year being 55.  The examiner opined that, due to the Veteran's functional impairment with regard to his service-connected psychiatric disorder, his employment activity would be limited, although feasible, in a supervised situation which required little or no interaction with the public.  The Veteran, however, indicated that both physiological and psychological symptoms had interfered with his ability to work.

At September 2009 VA treatment he stated that his nightmares were beginning again.  On a mental status examination he was alert, fully oriented, his speech was within normal limits, his thought process logical, goal directed, and coherent, and he did not have perceptual disturbances.  He was assigned a GAF score of 55.

At the June 2010 hearing, the Veteran testified that he had problems getting along with strangers and with trust.  He had difficulty sleeping, was vigilant, and had panic attacks two to three times a week.  The Veteran also had anger and hostility, and had suicidal thoughts but no intent.  He also testified that he had not tried to work since 2001 because he would get frustrated at how he was treated, which included being hollered at and bossed around.  This affected him due to his anxiety and PTSD, and he had been fired from several jobs due to getting in disputes with foremen and co-workers.  His attorney indicated that the Veteran's social relationships seemed to be diminishing.

D.M.H., M.D., Ph.D., wrote in October 2010 that the Veteran is being treated at the Phoenix VA Medical Center.  Dr. H continued that the Veteran suffers from PTSD and had recently experienced an exacerbation of symptoms.  The Veteran's PTSD negatively impacted his ability to focus, concentrate, and complete necessary tasks.  Notes attached to Dr. H's decision indicate that the Veteran could not sleep due to PTSD and that PTSD was causing him anxiety.   

The JMR in this case discussed the Court's decision in Mauerhan v. Principi, 16 Vet. App. 436 (2002), and stated that under the holding of the Court in Mauerhan, "[T]he central inquiry is not whether the claimant has all, or even some, of the symptoms mentioned in the disability rating, but rather if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code."  In addition, the JMR quoted the section of the Board's decision which listed the symptoms the Veteran has from the criteria for 50 percent and 70 percent evaluations.  Unfortunately, in the quotation from the Board's analysis in the July 2010 decision, the JMR inserted an ellipsis in place of approximately one page of discussion of the Veteran's PTSD symptoms.  

In the Mauerhan decision, the Court noted that the rating criteria under 38 C.F.R. § 4.130 for 30 percent and 50 percent evaluations include the phrase "such symptoms as" before the symptoms are recited.  16 Vet. App. at 442.  Therefore, "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulations."  Id.  The Court noted that the factors listed in the rating formula are "examples" of conditions that warrant particular ratings and that without these examples differentiating between a 30 percent and 50 percent evaluation would be difficult.  Id.  The phrase "such symptoms as" followed by the examples in the rating criteria "provide guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation."  Id.  

All of the symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV, are to be considered when determining the appropriate disability rating.  Mauerhan, 16 Vet. App. at 443.  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id.  The Board notes that the rating criteria for 70 percent and 100 percent evaluations also contain the phrase "such symptoms as."  See 38 C.F.R. § 4.130.       

Focusing on the Veteran's appeal, the Board notes that the treatment notes and VA examinations discussed above do not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for a 70 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.  The October 2005 VA examiner noted that the mental health symptomatology did not appear to be impairing work performance when the Veteran was able to work.  The Veteran indicated at that examination that he had been forced to stop working in 2001 because of the amount of time he had to spend in the bathroom due to problems with his digestive system.  He reported at the December 2007 VA examination that he had to stop working in 2001 due to various physical health problems.  He reported at the April 2009 VA examination that he had some problems related to his temper and arguing when he worked.  The examiner opined that the Veteran's employment activity would be limited, but that it was feasible he could work in a supervised situation requiring little or no interaction with the public.

Although the treatment and examination notes show that he has suffered from panic attacks and depression, it has not been near-continuous or affected his ability to function independently, appropriately, or effectively.  At the June 2010 hearing he testified to having panic attacks two to three times per week.  While the record shows that the Veteran has had difficulty with his temper in workplace situations, there is no indication that he had unprovoked irritability with periods of violence.   At the December 2007 examination, he reported an improvement in his temper with his medications.  He testified that he had not tried to work since 2001 because he would get frustrated at how he was treated, which included being hollered at and bossed around.  This affected him due to his anxiety and PTSD, and he had been fired from several jobs due to getting in disputes with foremen and co-workers.  The Veteran's testimony does not indicate that he has worked in a supervised situation which required little or no interaction with the public, as the April 2009 VA examiner opined that he could do.  In addition, it does not indicate that he has worked in a setting where he would have little interaction with co-workers or supervisors.  Furthermore, the record indicates that the Veteran's physical disorders were factors in his decision to stop working in 2001.
 
The evidentiary record does not indicate that the Veteran has an inability to establish and maintain relationships.  He indicated at the April 2009 VA examination that he had several friends with whom he had close relationships.  The Veteran also indicated that he had had relationships that lasted for five to six months but that each partner he meet appeared to have substance abuse problems.  The Board notes that the Veteran seemed to be indicate that the substance abuse problems of his partners were a factor contributing to the end of those relationships.  The Veteran also indicated that he had had no contact with his children since their birth.  The Board notes that the Veteran testified that he does not have a relationship with his adult children or his siblings.  He also indicated that his PTSD interferes with his relationships with women.  

The April 2009 VA examination shows that despite the Veteran's testimony, the lack of relationships in his life is not solely due to PTSD symptomatology.  The Veteran indicated that the substance abuse issues of the women he dated led to the end of the relationships, and there is no indication from the examination report that his PTSD symptoms were the reason why he had no relationship with his children from birth.  He also has maintained friendships.  While the Board is sympathetic to the Veteran and recognizes that his PTSD has negatively affected some of his relationships with others, the record does not indicate that his PTSD causes a deficiency in his relationships as contemplated for a 70 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.

It is also noted by the Board that the Veteran has consistently been found to be able to carry out activities of daily living, and that his hygiene and personal appearance are good.  The April 2009 VA examiner felt that the Veteran's insight and judgment were fair and that his impulse control was appropriate.  In further finding against assignment of the next-higher, 70 percent, rating for PTSD, the Board points to the Veteran's GAF scores.  In the present case, the record reveals GAF scores as low as 50.  Again, according to the DSM-IV, GAF scores ranging from 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Despite the seriousness of the symptoms associated with the low GAF scores ranging from 41 to 50, a higher rating is not justified on this basis because the objective evidence does not show that the Veteran has the symptomatology associated with a 70 percent evaluation.  The record also indicates that the Veteran has been assigned GAF scores in the 60s, which is defined by the DSM-IV as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The Board acknowledges that the Veteran has symptoms related to PTSD that affect him on a daily basis, such as difficulty sleeping, hypervigilant behavior, thoughts of death of suicide, anhedonia, and anxiety.  In addition, it is noted that Dr. H wrote in October 2010 that the Veteran had experienced an exacerbation of symptoms and that the condition negatively impacted the Veteran's ability to focus, concentrate and complete necessary tasks.  There is no doubt that PTSD symptoms have a negative impact on the Veteran's life, and the Board is sympathetic to his situation.  However, the overall disability picture more closely approximates the 50 percent evaluation than a 70 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.  In so finding, the Board has considered whether the overall effects of the Veteran's PTSD cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  While the Board has not solely considered the symptoms listed in the rating criteria, it has been necessary to consider them in order to differentiate between the 50 percent and 70 percent evaluations.  See Mauerhan, 16 Vet. App. at 442.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an evaluation for PTSD higher than the 50 percent assigned, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

With regard to the Veteran's claim for TDIU, his service-connected disabilities, as evaluated under the VA Rating Schedule, are: PTSD, evaluated as 50 percent disabling, and a scar, inner aspect of the right leg below the knee cap, evaluated as 10 percent.  The Veteran's combined evaluation has been 60 percent since August 2002.  Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

In addition to the evidence related to the Veteran's PTSD, which is discussed above, the Veteran had a VA examination for his service-connected scar in June 2010.  It was noted that he was injured in Vietnam where he sustained a chain saw laceration of the right lower leg.  He was seen by medical personnel, and the wound was cleaned, debrided, and dressed with no complications.  The maximum width of the scar was 2 cm. and the maximum length was 3.5 cm.  The area was 39 square cm., or less than 6 square inches.  The scar was not painful, there were no signs of skin breakdown, it was deep, and there was no inflammation, edema, keloid formation, or other disabling effects.  The Veteran was diagnosed with cicatrix.  The Veteran has not contended that the service-connected scar interferes with his ability to work.

We recognize the sincerity of the arguments advanced by the Veteran that he is precluded from gainful employment by his service-connected disabilities.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Although his lay statements may be competent as to lay-observable residuals of his service-connected disabilities, the Veteran has presented no evidence that he has the expertise needed to render an opinion as to the impact that these conditions have upon his ability to work.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Currently, the objective evidence shows that the Veteran's service-connected disabilities do not preclude all forms of gainful employment.  It is noted that the October 2005 VA examiner opined that the mental health symptomatology did not appear to be impairing work performance when the Veteran was able to work.  Furthermore, the April 2009 VA examiner felt that the Veteran's employment activity would be limited although feasible in a supervised situation requiring little or no interaction with the public.  In addition, the Veteran has not contended that the service-connected scar interferes with his ability to work.

Currently, the objective evidence shows that the Veteran's service-connected disabilities do not preclude all forms of gainful employment.  The Board must emphasize that only his service connected disabilities, the PTSD and the scar on his right leg, may be considered for the purposes of this TDIU claim, thus not including any non-service-connected disability such as problems with the Veteran's digestive system.  See 38 C.F.R. § 4.16.

The Veteran's contentions have been carefully and sympathetically considered, but they are outweighed by the absence of medical evidence to support the claim.  The preponderance of the evidence is thus against the claim for TDIU, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board expresses its admiration for the Veteran's honorable service to our country, particularly his service in Vietnam.  We also appreciate the assistance of his attorney in this claim and at the hearing before the undersigned.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


